907 F.2d 115
UNITED STATES of America, Plaintiff-Appellee,v.Maria Yanibe MONTILLA, Defendant-Appellant.
No. 88-5177.
United States Court of Appeals,Ninth Circuit.
July 12, 1990.

Before WALLACE, FARRIS and BEEZER, Circuit Judges.

ORDER

1
By order filed April 20, 1989, the mandate was stayed in this cause pending a decision of the United States Supreme Court in United States v. Munoz-Flores, 863 F.2d 654 (9th Cir.1988).  The Supreme Court's opinion in United States v. Munoz-Flores, --- U.S. ----, 110 S.Ct. 1964, 109 L.Ed.2d 384 (1990), reverses the decision in Munoz-Flores.    Accordingly, our opinion in the above cause at 870 F.2d 549 (9th Cir.1989) is amended by striking all of part V and substituting the following:

V

2
The district court ordered Montilla to pay a mandatory special assessment of $50 pursuant to 18 U.S.C. Sec. 3013(a)(2)(A) (1984).  This assessment was proper.  Munoz-Flores, --- U.S. ----, 110 S.Ct. 1964, 109 L.Ed.2d 384 (1990).


3
The mandate shall issue forthwith.


4
AFFIRMED.